DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-18 are pending.
Claim(s) 1-18 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Response to Amendment
This Office Action is responsive to the amendments filed on 08/29/2022.
No claims were amended.
Claim 1-18  stand rejected under 35 USC § 112(b) as set forth in the previous office action.
THIS ACTION IS MADE FINAL.






Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Insufficient antecedent basis and unclear limitations:
Claim 1:
	Claim 1 recites “interpreting a description of a configuration of at least one non-supported feature with an on-board compiler of the industrial automation component to configure at least one feature of the industrial automation component which is not configurable with an engineering system supporting the industrial automation component;” in lines 3-7. The limitation(s) contain(s) the following deficiencies:
There is insufficient antecedent basis for the limitation “feature” in the claim. 
It’s not clear if “at least one feature” and “at least one non-supported feature” are the same features or different features.
Claim describes description of a configuration of one non-supported feature is interpreted in order to configure “one feature.” However, the relation between “non-supported feature” and “feature” is not clear. The claim doesn’t clearly distinguish the two features, 1. non-supported and 2. Feature, nor does the claim clearly state how 1. non-supported and 2. feature are the same features.
It’s not clear if “at least one feature” is “non-supported” such that, “at least one feature” that is different than “at least one feature” that is “non-supported” is configured which is not configurable with an engineering system.
	Specification ¶59 describes, “a feature or features that are not (yet) configurable with the engineering system 2 supporting the component 1, non-supported feature(s), is/are configured without the help of the engineering system 2 by interpreting a description 7 of a configuration of the non-supported feature(s) with an on-board compiler 8 of the component 1 and integrating the interpreted description 9 to the basic configuration 3 having been generated with the engineering system 2 that regards the supported features of the component 1.”
	Examiner notes that, for the examination purpose, “at least one non-supported feature” and “at least one feature” are interpreted with broadest reasonable interpretation such that “at least one non-supported feature” can be any feature that is not supported where “at least one feature” can be any feature such as supported or non-supported.
	Examiner notes that claim must distinguish “at least one non-supported feature” and “at least one feature” if they are not referred to the same “feature,” or claim must show how “at least one non-supported feature” and “at least one feature” refers to the same “feature,”
	Appropriate correction is required.



Claim 10:
	Claim 10 recites “interpret a description of a configuration of at least one non-supported feature to configure at least one feature of the industrial automation component which is not configurable with an engineering system supporting the industrial automation component;” in lines 5-9. The limitation(s) contain(s) the following deficiencies:
There is insufficient antecedent basis for the limitation “feature” in the claim. 
It’s not clear if “at least one feature” and “at least one non-supported feature” are the same features or different features.
Claim describes description of a configuration of one non-supported feature is interpreted in order to configure “one feature.” However, the relation between “non-supported feature” and “feature” is not clear. The claim doesn’t clearly distinguish the two features, 1. non-supported and 2. Feature, nor does the claim clearly state how 1. non-supported and 2. feature are the same features.
It’s not clear if “at least one feature” is “non-supported” such that, “at least one feature” that is different than “at least one feature” that is “non-supported” is configured which is not configurable with an engineering system.
	Specification ¶59 describes, “a feature or features that are not (yet) configurable with the engineering system 2 supporting the component 1, non-supported feature(s), is/are configured without the help of the engineering system 2 by interpreting a description 7 of a configuration of the non-supported feature(s) with an on-board compiler 8 of the component 1 and integrating the interpreted description 9 to the basic configuration 3 having been generated with the engineering system 2 that regards the supported features of the component 1.”
	Examiner notes that, for the examination purpose, “at least one non-supported feature” and “at least one feature” are interpreted with broadest reasonable interpretation such that “at least one non-supported feature” can be any feature that is not supported where “at least one feature” can be any feature such as supported or non-supported.
	Examiner notes that claim must distinguish “at least one non-supported feature” and “at least one feature” if they are not referred to the same “feature,” or claim must show how “at least one non-supported feature” and “at least one feature” refers to the same “feature,”
	Appropriate correction is required.

Claim 11:
	Claim 11 recites, “comprises the compiler configured to interpret the description and the industrial automation component is configured to integrate the interpreted description to the basic configuration having been generated with the engineering system and with respect to at least one supported feature of the industrial automation component.” in lines 5-8. The limitation(s) contain(s) the following deficiencies:
There are insufficient antecedent basis for the limitations “at least one supported feature”.
	For the examination purpose, the limitation is construed as, “comprises the compiler configured to interpret the description and the industrial automation component is configured to integrate the interpreted description to the basic configuration having been generated with the engineering system and with respect to the at least one supported feature of the industrial automation component.”
	Appropriate correction is required.

Claim 18:
	Claim 18 recites “interpreting a description of a configuration of at least one non-supported feature with an on-board compiler of the industrial automation component to configure at least one feature of the industrial automation component which is not configurable with an engineering system supporting the industrial automation component;” in lines 5-9. The limitation(s) contain(s) the following deficiencies:
There is insufficient antecedent basis for the limitation “feature” in the claim. 
It’s not clear if “at least one feature” and “at least one non-supported feature” are the same features or different features.
Claim describes description of a configuration of one non-supported feature is interpreted in order to configure “one feature.” However, the relation between “non-supported feature” and “feature” is not clear. The claim doesn’t clearly distinguish the two features, 1. non-supported and 2. Feature, nor does the claim clearly state how 1. non-supported and 2. feature are the same features.
It’s not clear if “at least one feature” is “non-supported” such that, “at least one feature” that is different than “at least one feature” that is “non-supported” is configured which is not configurable with an engineering system.
	Specification ¶59 describes, “a feature or features that are not (yet) configurable with the engineering system 2 supporting the component 1, non-supported feature(s), is/are configured without the help of the engineering system 2 by interpreting a description 7 of a configuration of the non-supported feature(s) with an on-board compiler 8 of the component 1 and integrating the interpreted description 9 to the basic configuration 3 having been generated with the engineering system 2 that regards the supported features of the component 1.”
	Examiner notes that, for the examination purpose, “at least one non-supported feature” and “at least one feature” are interpreted with broadest reasonable interpretation such that “at least one non-supported feature” can be any feature that is not supported where “at least one feature” can be any feature such as supported or non-supported.
	Examiner notes that claim must distinguish “at least one non-supported feature” and “at least one feature” if they are not referred to the same “feature,” or claim must show how “at least one non-supported feature” and “at least one feature” refers to the same “feature,”
	Appropriate correction is required.

Claims 2-9 and 17:
	Based on their dependencies in claim 1, claims 2-9 and 17 also include same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-9 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-16:
	Based on their dependencies in claim 10, claims 11-16 also include same deficiencies as claim 10; therefore, for the same reasons as described above in claim 10, claims 11-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peluso et al. (US20180024519A1) [hereinafter Peluso] and further in view of Leu et al. (US20040205700A1) [hereinafter Leu].
Claim 1:
	Regarding claim 1, Peluso discloses, “A method for configuring an industrial automation component, the method comprising:” [See the method of configuring industrial device: “The method may further include determining, by the computing device for each of the set of devices, a difference between the respective commissioning status data and the respective defined commissioning parameter,” (¶13)… “cause to modify, the defined commissioning parameter of the process control device to match the commissioning status data of the process control device (e.g., update the defined commissioning parameter stored in memory).” (¶89)];
	“interpreting a description of a configuration of at least one non-supported feature with” a “compiler of the industrial automation component to configure at least one feature of the industrial automation component which is not configurable with an engineering system supporting the industrial automation component;” [See interpreting a description of a configuration of a non-supported feature (e.g.; analyzing configurations to identify that the configuration doesn’t support feature defined by defined commissioning parameter; discrepancy in connection status) using a on board compiler (e.g.; computing device/processor connected to industrial device) to configure/modify the un-supported feature (e.g.; modify the configuration so that it supports a feature defined by the desired/defined configuration), where the non-supported feature is not configurable by the commissioning device (e.g.; commissioning tool 135a cannot configure): “set of defined commissioning parameters that specify how field devices of a process plant are to be commissioned.” “obtain the commissioning status data associated with the field devices, and compare the commissioning status data to the set of defined commissioning parameters to determine (i) which, if any, of the field devices are not commissioned according to the defined parameters, and (ii) how the determined field devices deviate from the defined parameters.” (¶25)… “the commissioning status data may include a current configuration of the respective process control device and the defined commissioning parameter may include a desired configuration for the respective process control device.” (¶80)… “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)];
	“integrating the interpreted description to a basic configuration which was generated with the engineering system and with respect to at least one supported feature of the industrial automation component.” [See integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data) that was generated with the engineering system (e.g.; desired configuration data as defined initially for commissioning) and with respect to at least one supported feature (e.g.; supported feature as defined by the desired/defined/baseline configuration parameters): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)], but doesn’t explicitly disclose, “interpreting a description of a configuration of” “feature with an on-board compiler of the industrial automation component”
	However, Leu discloses, “interpreting a description of a configuration of” “feature with an on-board compiler of the industrial automation component” [See the on board compiler (e.g.; embedded in the HMI) interprets description of feature (e.g.; performs compilation): “invoking an object compiler to obtain an intermediate representation of said data objects; formatting said data objects and generating a Bytecode that defines components and attributes of the predetermined application; interpreting said Bytecode using a Virtual Engine with simulated sensor data and subsystems health information;” (¶8)… “The HMI 10 provides access to other elements of the system such as an object compiler 30. The object compiler 30 can be embedded within the HMI 10,” (¶43)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of interpreting a description of a configuration of a feature with an on-board/integrated compiler of the industrial automation component taught by Leu with the method taught by Peluso as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination in order to reduce integration cost and maintenance cost [Leu: “with the present invention, software integration is reduced and software maintenance cost is reduced.” (¶84)].

Claim 2:
	Regarding claim 2, Peluso and Leu disclose all the elements of claim 1.
	Peluso further discloses, “the basic configuration is generated with the engineering system before the integration of the interpreted description to the basic configuration.” [See the basic configuration (e.g.; defined/baseline configuration that were defined initially during commissioning) data is predefined before the analysis and integration steps described in claim 1 above by the engineering system (e.g.; commissioning device of the engineering system): “the defined commissioning parameter may include a desired configuration for the respective process control device.” (¶80)… “A process plant may be commissioned according to a set of baseline or defined parameters, where the set of baseline or defined parameters specify how each field device within the process plant should be commissioned.” (¶12)].

Claim 6:
	Regarding claim 6, Peluso and Leu disclose all the elements of claim 1.
	Peluso further discloses, “the” “compiler validates the description of the configuration of the at least one non-supported feature.” [See the non-supported feature is analyzed and validated (e.g.; commissioning device of the engineering system) by the processing system: “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)], but doesn’t explicitly disclose, “the on-board compiler”
	However, Leu discloses, “the on-board compiler” [See the on board compiler (e.g.; embedded in the HMI) interprets and validates description of feature (e.g.; performs compilation): “invoking an object compiler to obtain an intermediate representation of said data objects; formatting said data objects and generating a Bytecode that defines components and attributes of the predetermined application; interpreting said Bytecode using a Virtual Engine with simulated sensor data and subsystems health information;” (¶8)… “The HMI 10 provides access to other elements of the system such as an object compiler 30. The object compiler 30 can be embedded within the HMI 10,” (¶43)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Leu with the method taught by Peluso and Leu as discussed above in claim 1. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 7:
	Regarding claim 7, Peluso and Leu disclose all the elements of claim 1.
	Peluso further discloses, “the description of the configuration of the at least one non-supported feature is provided in a domain specific language.” [See the configuration program is provided using domain specific language (e.g.; a computer language specialized to a particular application domain): “Control routines may be implemented in any desired software format, such as using object oriented programming, ladder logic, sequential function charts, function block diagrams, or using any other software programming language or design paradigm.” “the controller 11 may be configured to implement a control strategy or control routine in any desired manner.” (¶31)].
Claim 9:
	Regarding claim 9, Peluso and Leu disclose all the elements of claim 1.
	Peluso further discloses, “the integration of the interpreted description to the basic configuration is performed by one of (i) the on- board compiler and (ii) an integration module of the industrial automation component.” [Examiner notes that claim requires the integration is performed by only one of (i) the on- board compiler and (ii) an integration module of the industrial automation component. Peluso teaches the integration is performed by an integration module. See using integration module that performs integration process (e.g.; computing device/processor connected to industrial device), integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)].

Claim 10 (amended):
	Regarding claim 10, Peluso discloses, “an industrial automation component comprising: a processor having memory; wherein the processor is configured to:” [See the method of configuring industrial device: “a user interface for presenting content, a memory storing a set of defined commissioning parameters respectively associated with the set of devices, a communication unit, and a processor interfacing with the set of devices, the user interface, the memory, and the communication unit.” (¶14)… “The method may further include determining, by the computing device for each of the set of devices, a difference between the respective commissioning status data and the respective defined commissioning parameter,” (¶13)… “cause to modify, the defined commissioning parameter of the process control device to match the commissioning status data of the process control device (e.g., update the defined commissioning parameter stored in memory).” (¶89)];
	 “interpret a description of a configuration of at least one non-supported feature to configure at least one feature of the industrial automation component which is not configurable with an 3LEGAL\55066986\1 14944.0001.000/482652.000engineering system supporting the industrial automation component;” [See interpreting a description of a configuration of a non-supported feature (e.g.; analyzing configurations to identify that the configuration doesn’t support feature defined by defined commissioning parameter; discrepancy in connection status) using a compiler (e.g.; computing device/processor connected to industrial device) to configure/modify the un-supported feature (e.g.; modify the configuration so that it supports a feature defined by the desired/defined configuration), where the non-supported feature is not configurable by the commissioning device (e.g.; commissioning tool 135a cannot configure): “set of defined commissioning parameters that specify how field devices of a process plant are to be commissioned.” “obtain the commissioning status data associated with the field devices, and compare the commissioning status data to the set of defined commissioning parameters to determine (i) which, if any, of the field devices are not commissioned according to the defined parameters, and (ii) how the determined field devices deviate from the defined parameters.” (¶25)… “the commissioning status data may include a current configuration of the respective process control device and the defined commissioning parameter may include a desired configuration for the respective process control device.” (¶80)… “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)];
	“integrate the interpreted description to a basic configuration which was generated with the engineering system and with respect to at least one supported feature of the industrial automation component.” [See integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data) that was generated with the engineering system (e.g.; desired configuration data as defined initially for commissioning) and with respect to at least one supported feature (e.g.; supported feature as defined by the desired/defined/baseline configuration parameters): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)], but doesn’t explicitly disclose, “an industrial automation component comprising: a compiler;” where the compiler is an on board compiler
	However, Leu discloses, “an industrial automation component comprising: a compiler;” where the compiler is an on board compiler [See the on board compiler (e.g.; embedded in the HMI) interprets description of feature (e.g.; performs compilation): “invoking an object compiler to obtain an intermediate representation of said data objects; formatting said data objects and generating a Bytecode that defines components and attributes of the predetermined application; interpreting said Bytecode using a Virtual Engine with simulated sensor data and subsystems health information;” (¶8)… “The HMI 10 provides access to other elements of the system such as an object compiler 30. The object compiler 30 can be embedded within the HMI 10,” (¶43)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of interpreting a description of a configuration of a feature with an on-board/integrated compiler of the industrial automation component taught by Leu with the system taught by Peluso as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination in order to reduce integration cost and maintenance cost [Leu: “with the present invention, software integration is reduced and software maintenance cost is reduced.” (¶84)].



Claim 11 (amended):
	Regarding claim 11, Peluso and Leu disclose all the elements of claim 10.
	Peluso further discloses, “wherein the industrial automation component is configured to receive the description of the configuration of the at least one feature of the industrial automation component” [See interpreting a received description of a configuration of a non-supported feature (e.g.; analyzing received configurations to identify that the configuration doesn’t support feature defined by defined commissioning parameter; discrepancy in connection status) using a on board compiler (e.g.; computing device/processor connected to industrial device) to configure/modify the un-supported feature (e.g.; modify the configuration so that it supports a feature defined by the desired/defined configuration), where the non-supported feature is not configurable by the commissioning device (e.g.; commissioning tool 135a cannot configure): “set of defined commissioning parameters that specify how field devices of a process plant are to be commissioned.” “obtain the commissioning status data associated with the field devices, and compare the commissioning status data to the set of defined commissioning parameters to determine (i) which, if any, of the field devices are not commissioned according to the defined parameters, and (ii) how the determined field devices deviate from the defined parameters.” (¶25)… “the commissioning status data may include a current configuration of the respective process control device and the defined commissioning parameter may include a desired configuration for the respective process control device.” (¶80)… “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)];
	“comprises the compiler configured to interpret the description and the industrial automation component is configured to integrate the interpreted description to the basic configuration having been generated with the engineering system and with respect to the at least one supported feature of the industrial automation component.” [See integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data) that was generated with the engineering system (e.g.; desired configuration data as defined initially for commissioning) and with respect to at least one supported feature (e.g.; supported feature as defined by the desired/defined/baseline configuration parameters): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)].




Claim 12 (amended):
	Regarding claim 12, Peluso and Leu disclose all the elements of claim 10, but Peluso does not explicitly disclose, “the industrial automation component is a Human Machine interface (HMI) panel.”
	However, Leu discloses, “the industrial automation component is a Human Machine interface (HMI) panel.” [See the component is a HMI panel and the on board compiler is embedded in the HMI: “invoking an object compiler to obtain an intermediate representation of said data objects; formatting said data objects and generating a Bytecode that defines components and attributes of the predetermined application; interpreting said Bytecode using a Virtual Engine with simulated sensor data and subsystems health information;” (¶8)… “The HMI 10 provides access to other elements of the system such as an object compiler 30. The object compiler 30 can be embedded within the HMI 10,” (¶43)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Leu with the method taught by Peluso and Leu as discussed above in claim 10. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination for the same reasons as described above in claim 10.




Claim 13 (amended):
	Regarding claim 13, Peluso and Leu disclose all the elements of claims 10-11, but Peluso does not explicitly disclose, “the industrial automation component is a Human Machine interface (HMI) panel.”
	However, Leu discloses, “the industrial automation component is a Human Machine interface (HMI) panel.” [See the component is a HMI panel and the on board compiler is embedded in the HMI: “invoking an object compiler to obtain an intermediate representation of said data objects; formatting said data objects and generating a Bytecode that defines components and attributes of the predetermined application; interpreting said Bytecode using a Virtual Engine with simulated sensor data and subsystems health information;” (¶8)… “The HMI 10 provides access to other elements of the system such as an object compiler 30. The object compiler 30 can be embedded within the HMI 10,” (¶43)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Leu with the method taught by Peluso and Leu as discussed above in claim 10. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination for the same reasons as described above in claim 10.




Claim 14 (amended):
	Regarding claim 14, Peluso and Leu disclose all the elements of claim 10.
	Peluso further discloses, “wherein one of (i) the compiler is configured to integrate the interpreted description to the basic configuration and (ii) the industrial automation component comprises an integration module which is configured to integrate the interpreted description to the basic configuration.” [Examiner notes that claim requires only one of (i) the compiler is configured to integrate the interpreted description to the basic configuration and (ii) the component comprises an integration module which is configured to integrate the interpreted description to the basic configuration. Peluso teaches the integration is performed by an integration module. See using integration module that performs integration process (e.g.; computing device/processor connected to industrial device), integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)].





Claim 15 (amended):
	Regarding claim 15, Peluso and Leu disclose all the elements of claims 10-11.
	Peluso further discloses, “wherein one of (i) the on-board compiler is configured to integrate the interpreted description to the basic configuration and (ii) the industrial automation component comprises an integration module which is configured to integrate the interpreted description to the basic configuration.” [See using a on board compiler (e.g.; computing device/processor connected to industrial device), integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)].

Claim 16 (amended):
	Regarding claim 16, Peluso discloses all the elements of claims 10 and 12.
	Peluso further discloses, “wherein one of (i) the on-board compiler is configured to integrate the interpreted description to the basic configuration and (ii) the industrial automation component comprises an integration module which is configured to integrate the interpreted description to the basic configuration.” [Examiner notes that claim requires only one of (i) the compiler is configured to integrate the interpreted description to the basic configuration and (ii) the component comprises an integration module which is configured to integrate the interpreted description to the basic configuration. Peluso teaches the integration is performed by an integration module. See using integration module that performs integration process (e.g.; computing device/processor connected to industrial device), integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)].

Claim 17 (amended):
	Regarding claim 17, Peluso and Leu disclose all the elements of claim 1.
	Peluso further discloses, “A computer program comprising instructions which, when executed by at least one computer or by the industrial automation component, causes the at least one computer or the industrial automation component to perform the method of claim 1.” [See: “the instructions 240 are stored on the memory 218 and executable by the processor 215 to perform any portion or all of the methods” (¶53)].




Claim 18 (amended):
	Regarding claim 18, Peluso discloses, “A non-transitory computer-readable medium comprising instructions which, when executed on at least one computer or on an industrial automation component, cause the at least one computer or the industrial automation component to configure the industrial automation component, the instructions comprising: program code for” [See the method of configuring industrial device: “That is, methods described herein may be embodied by a set of machine-executable instructions stored on a computer readable medium (i.e., on a memory device). The instructions, when executed by one or more processors of a corresponding device” “cause the processors to execute the method.” (¶122)…“The method may further include determining, by the computing device for each of the set of devices, a difference between the respective commissioning status data and the respective defined commissioning parameter,” (¶13)… “cause to modify, the defined commissioning parameter of the process control device to match the commissioning status data of the process control device (e.g., update the defined commissioning parameter stored in memory).” (¶89)];
	“interpreting a description of a configuration of at least one non-supported feature with” a “compiler of the industrial automation component to configure at least one feature of the industrial automation component which is not configurable with an engineering system supporting the industrial automation component;” [See interpreting a description of a configuration of a non-supported feature (e.g.; analyzing configurations to identify that the configuration doesn’t support feature defined by defined commissioning parameter; discrepancy in connection status) using a on board compiler (e.g.; computing device/processor connected to industrial device) to configure/modify the un-supported feature (e.g.; modify the configuration so that it supports a feature defined by the desired/defined configuration), where the non-supported feature is not configurable by the commissioning device (e.g.; commissioning tool 135a cannot configure): “set of defined commissioning parameters that specify how field devices of a process plant are to be commissioned.” “obtain the commissioning status data associated with the field devices, and compare the commissioning status data to the set of defined commissioning parameters to determine (i) which, if any, of the field devices are not commissioned according to the defined parameters, and (ii) how the determined field devices deviate from the defined parameters.” (¶25)… “the commissioning status data may include a current configuration of the respective process control device and the defined commissioning parameter may include a desired configuration for the respective process control device.” (¶80)… “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)];
	“program code for integrating the interpreted description to a basic configuration which was generated with the engineering system and with respect to at least one supported feature of the industrial automation component.” [See integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data) that was generated with the engineering system (e.g.; desired configuration data as defined initially for commissioning) and with respect to at least one supported feature (e.g.; supported feature as defined by the desired/defined/baseline configuration parameters): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)], but doesn’t explicitly disclose, “interpreting a description of a configuration of” “feature with an on-board compiler of the industrial automation component”
	However, Leu discloses, “interpreting a description of a configuration of” “feature with an on-board compiler of the industrial automation component” [See the on board compiler (e.g.; embedded in the HMI) interprets description of feature (e.g.; performs compilation): “invoking an object compiler to obtain an intermediate representation of said data objects; formatting said data objects and generating a Bytecode that defines components and attributes of the predetermined application; interpreting said Bytecode using a Virtual Engine with simulated sensor data and subsystems health information;” (¶8)… “The HMI 10 provides access to other elements of the system such as an object compiler 30. The object compiler 30 can be embedded within the HMI 10,” (¶43)]..
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of interpreting a description of a configuration of a feature with an on-board/integrated compiler of the industrial automation component taught by Leu with the system taught by Peluso as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination in order to reduce integration cost and maintenance cost [Leu: “with the present invention, software integration is reduced and software maintenance cost is reduced.” (¶84)].

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peluso and Leu and further in view of Johnson et al. (US20060015844A1) [hereinafter Johnson].
Claim 3:
	Regarding claim 3, Peluso and Leu disclose all the elements of claim 1, but they do not explicitly disclose, “the description of the configuration of the at least one non-supported feature is provided as a text file.”
	However, Johnson discloses, “the description of the configuration of the at least one non-supported feature is provided as a text file.” [See the updated feature is provided as text file (e.g.; update to reconfigure non supported feature): “the functional description is implemented as an electronic configuration file,” “Variable values or macros may also be used in the configuration file to identify specific behaviors having different modes or states. The configuration file may be a text-based file” (¶13)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of providing a configuration file that is a text file taught by Johnson with the method taught by Peluso and Leu as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination in order to conveniently perform desired configuration [Johnson: “resulting in selection of one of the hardware schematics and generation of executable code from the available set of firmware modules based on the desired set of functions” (¶12)].

Claim 4:
	Regarding claim 4, Peluso and Leu disclose all the elements of claims 1-2, but they do not explicitly disclose, “the description of the configuration of the at least one non-supported feature is provided as a text file.”
	However, Johnson discloses, “the description of the configuration of the at least one non-supported feature is provided as a text file.” [See the updated feature is provided as text file (e.g.; update to reconfigure non supported feature): “the functional description is implemented as an electronic configuration file,” “Variable values or macros may also be used in the configuration file to identify specific behaviors having different modes or states. The configuration file may be a text-based file” (¶13)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined above described teachings of Johnson with the method taught by Peluso and Leu as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination for the same reasons as described above in claim 3.

Claim 5:
	Regarding claim 5, Peluso and Leu disclose all the elements of claim 1, but they do not explicitly disclose, “the description of the configuration of the at least one non-supported feature is provided via a web browser.”
	However, Johnson discloses, “the description of the configuration of the at least one non-supported feature is provided via a web browser.” [See the configuration file provided via web browser: “FIG. 4 is a diagram that illustrates a network environment” “The configuration process may be done over the Internet 603 with a web page from a server 600” (¶176)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined above described teachings of Johnson with the method taught by Peluso and Leu as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination for the same reasons as described above in claim 3.



Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peluso and Leu and further in view of KIM et al. (US20180150304A1) [hereinafter KIM].
Claim 8:
	Regarding claim 8, Peluso and Leu disclose all the elements of claim 1, but they do not explicitly disclose, “interpreting the description includes translating the description into binary machine code.”
	However, Kim discloses, “interpreting the description includes translating the description into binary machine code.” [See translating the description into binary machine code: “a script in the of text generated by the script generating unit 120 may be converted into a binary format” (¶42)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of translating the description into binary machine code taught by KIM with the method taught by Peluso and Leu as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination in order to have the advantage of compiling scripts capable of easily recovering a script [KIM: “compiling scripts capable of easily recovering a script by using version information” (¶14)].





Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	Rejections under 35 U.S.C. § 112
	Applicant believe no amendments to the claims are necessary and believe the Office is overcomplicating the issue.

	As stated previously, it is well settled that applicant's specification should serve as a guideline for ascertaining the metes and bounds of a claim. Firstly, the "at least one feature" and "at least one non-supported feature" are different.

	For a complete understanding, paragraph [0017] of the specification as originally filed explains "at least one feature of the industrial automation component that is not configurable with an engineering system supporting the component [(non-supported feature)] is configured by interpreting a description of a configuration of the at least one non-supported feature with an on- board compiler of the component and integrating the interpreted description to a basic configuration having been generated with the engineering system and with respect to at least one further feature [(supported feature)] of the component". Paragraph [0020] of the originally filed specification explains "[t]he invention, in other words, is complementing the configurability of automation components with an engineering system for non-supported features, in particular runtime features".

	Paragraph [0021] of the originally filed specification additionally explains "[a] feature or features of an automation component can, for example, lack support by an engineering system, in which the component itself is contained and in particular other features thereof are available/supported, because the feature is newly added to an already existing component and so far not available/integrated in the current release version of the engineering system. In this case, the time period until the next release version can be bridged with the inventive method. Accordingly, the invention enables early delivery of newly added features of automation components. Value can be provided independently from the release cycle of the engineering system". As further explained at paragraph [0022], "[a]lternatively, or in addition, non-supported features might be specific features that are (maybe deliberately) not integrated in the engineering system, which supports only more general features. The invention makes it also possible to deliver such specific features". Accordingly, new and/or specific functionality which is not (yet) available in the engineering system can be added by the claimed invention. (See, e.g., paragraph [0023]).

	With respect to a), independent claim 1, for example, recites "interpreting a description of a configuration of at least one non-supported feature with an on-board compiler of the industrial automation component to configure at least one feature...". This is the first introduction of "the feature", without referring to a prior occurrence. Therefore, it is not true that the word "feature" lacks proper antecedent basis.

	With respect to b), c) and d). The Examiner is truncating the expression. That is, three variables are at play. The first is a "at least one feature". The second is "at least one non-supported feature" and the third is "at least one supported feature". So, the issue to appreciate is whether the "feature" is supported, i.e., at least one supported feature, or whether the feature is unsupported, i.e., non-supported feature.

	In view of the foregoing, applicant contends claims 1-18 fully comply with the requirements of 35 U.S.C. 112, and withdrawal of the rejection is respectfully requested.
(Page: 7-9)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
As presented by the arguments, the specification ¶17 describes “at least one feature of the industrial automation component that is not configurable with an engineering system supporting the component [(non-supported feature)] is configured by interpreting a description of a configuration of the at least one non-supported feature with an on- board compiler of the component,” such that specification ¶17 describing “at least one feature” that is not configurable with an engineering system supporting the component that is known as “non-supported feature” such that there may be many features available where there can be one or more features that is/are “non-supported feature(s).” Further ¶21 describes, when new features are added, one of those new features may not be supported and thus may be called “non-supported feature,” and on the other hand if it is supported then may be called “supported feature.”
However, claim is unclear such that first it recites “at least one non-supported feature” and then it recites “at least one feature of the industrial automation component which is not configurable” that essentially mean the same “feature that is not supported.” Examiner notes that the issue is not whether or not two different terms are used to show two different elements, the issue is that two same elements are recited using two redundant recitation. For example, “feature” and “non-supported feature” here as recited by the claim are both “not supported” where “not supported” means “not configurable.”
According to the specification paragraphs, as presented by the applicant in the arguments, there may be one or more new features added in the system, where in the new features there may be two different categories 1. Supported features, and 2. Non-supported features, where non-supported features lack support such that they are not configurable with the current release version of the engineering system. Applicant must clarify and distinguish “at least one non-supported feature” and then it recites “at least one feature of the industrial automation component which is not configurable,” such that applicant must clarify that there may be different features, from those different features, at least one feature is “non-supported feature.”
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, 35 USC § 112(b) rejections of claims 1-18 as set forth in the previous office action are maintained.

(b)	Rejections under 35 U.S.C. § 103
	Leu teaches the HMI is either a graphical interface on a PC or is web- based. Applicant believes the teachings of Leu fail to correspond to the expressly recited subject matter of independent claim 1.
	Moreover, Leu constitutes non-analogous art. MPEP 2141.01(a) Analogous and Nonanalogous Art explains: 
[A] reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
(Page: 10-12)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
As described in the previous office action, Peluso teaches a compiler that is capable of interpreting a description of a configuration of a non-supported feature (e.g.; analyzing configurations to identify that the configuration doesn’t support feature defined by defined commissioning parameter; discrepancy in connection status) using a on board compiler (e.g.; computing device/processor connected to industrial device) to configure/modify the un-supported feature (e.g.; modify the configuration so that it supports a feature defined by the desired/defined configuration), where the non-supported feature is not configurable by the commissioning device (e.g.; commissioning tool 135a cannot configure).
As described in the previous office action, Leu teaches a compiler that is an on board compiler which is combinable with the compiler features taught by Peluso. Combination of Peluso and Leu teach all the limitations of claim 1.
	In response to applicant's argument that Leu is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, reduce integration cost and maintenance cost [Leu: “with the present invention, software integration is reduced and software maintenance cost is reduced.” (¶84)].
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, 35 USC §103 rejections of claims 1-18 as set forth in the previous office action are maintained.














Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20080189638A1 - Bridging human machine interface technologies in a process automation and information management environment:
	New features of the second technology are supported for HMI graphics while retaining the functionality of systems embodying the first technology, including the ability to export to the first technology, graphics developed and/or managed in the second technology (¶10).
US20170336947A1 - System and method to capture and document cross-product compatibility status information for industrial devices:
	The correlation component 210 can learn or infer cross-product compatibility information based on this system configuration information (e.g., infer that the I/O modules configured for the controller are compatible with that model of controller running that firmware revision, infer that the networked devices identified by the network configuration settings are compatible with that controller/firmware combination, etc.) and update the product compatibility data set based on results of this analysis (¶47).
US20180231959A1 - Binding of Devices in a Process Plant Using I/O-Abstracted Field Device Configurations:
	Reconciling a detected difference between the information stored in the back-end device placeholder object for a field device and the configuration information for the field device as stored in the field equipment side of the plant may include storing configuration information that is stored in a first one of these configuration memories into the second one of these memories when the second one of these memories (¶217).

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116




/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116